Citation Nr: 0420992	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  00-18 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to Dependency and Indemnity Compensation pursuant 
to the provisions of 38 U.S.C.A. § 1318(b).


REPRESENTATION

Appellant represented by:	V. A. Wenners, Jr. Attorney at 
Law 


WITNESSES AT HEARING ON APPEAL

The appellant and the veteran's daughter




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970, with service in the Republic of Vietnam from July 1969 
to July 1970.  He died in November 1998.  The appellant is 
the veteran's spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

The Board notes that, in decisions of October 2002, the Board 
denied entitlement to service connection for the cause of the 
veteran's death, as well as basic eligibility for the receipt 
of educational assistance benefits under Chapter 35, Title 
38, United States Code.  Accordingly, the sole issue 
remaining for appellate review is that of entitlement to 
dependency and indemnity compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1318(b).

The Board further notes that, at the time of the 
aforementioned Board decisions in October 2002, there was in 
effect a temporary stay on the adjudication of 38 U.S.C.A. § 
1318(b) claims.  That stay has now been removed.  
Accordingly, the Board will proceed with review of the issue 
of entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318(b).

The case was most recently before the Board in October 2003 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1998.

2.  According to a certified abstract of the Certificate of 
Death, the cause of the veteran's death was adenocarcinoma of 
the distal esophagus.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.


CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity 
compensation benefits under the provision of 38 U.S.C.A. § 
1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case, or to cause injury to the veteran.  As such, the Board 
concludes that any such error is harmless, and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

In Pelegrini II, although the Court noted that the statute 
and the regulation provide for pre-initial-AOJ adjudication 
notice, the Court also specifically recognized that, where, 
as in the case currently before the Board, that notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with section 5103(a)/§ 3.159 because an initial AOJ 
adjudication had already occurred.  Instead, the veteran has 
the right on remand to VCAA content-complying notice and 
proper subsequent VA process.  

In the case at hand,  the initial adjudication took place in 
January 1999, almost two years before enactment of the VCAA.  
The appellant was advised of the applicable law and 
regulations in the October 2003 Board Remand and the April 
2004 supplemental statement of the case.  She was provided 
notice of what evidence she needed to submit, and notice of 
what evidence VA would secure on her behalf in a January 2004 
letter.  She was given ample time to respond.  The case was 
then returned to the Board.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Under the circumstances, the Board finds 
that there has been substantial compliance with Pelegrini II 
in that the veteran has received the VCAA content-complying 
notice and there has been proper subsequent VA process.  See 
Pelegrini II, slip op. 10-11.  

Under the facts of this case, the Board finds that the record 
has been fully developed, and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Factual Background

Pertinent evidence of record is to the effect that the 
veteran died on November [redacted], 1998.  According to a certified 
abstract of the Certificate of Death, the cause of the 
veteran's death was adenocarcinoma of the distal esophagus.

At the time of the veteran's death, service connection was 
not in effect for any disability.

Analysis

As an alternative to establishing service connection for the 
cause of the veteran's death, a surviving spouse may 
establish entitlement to Dependency and Indemnity 
Compensation in the same manner as if the veteran's death 
were service connected where it is shown that he veteran's 
death was not the result of willful misconduct, and the 
veteran (1) was continuously rated totally disabled for the 
10 years immediately preceding death, or (2) was rated 
totally disabled upon separation from service, was 
continuously so rated, and died more than five but less than 
ten years after separation from service, or (3) was entitled 
to receive, but was not receiving, a total-disability rating.  
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22(a)(2) 
(2003).

Since the veteran was not rated totally disabled upon 
separation from service, and did not have a total-disability 
rating during the ten years preceding his death, dependency 
and indemnity compensation is not warranted under either of 
the first two provisions cited above.

The interpretation of the law with regard to the third 
provision cited above has undergone recent change.  In Green 
v. Brown, 10 Vet. App. 111, 119 (1997), the United States 
Court of Appeals for Veterans Claims (Court) contended that 
the would-have-been-entitled-to-receive language meant that 
dependency and indemnity compensation was payable if a total-
disability rating could have been assigned ten years before 
the veteran's death.  That is, dependency and indemnity 
compensation was payable if the evidence, ten years prior to 
the veteran's death, warranted a total-disability rating even 
though a claim had not been filed.  Under Green, and Wingo v. 
West, 11 Vet. App. 307, 312 (1998), VA was required to 
evaluate the evidence of record, including that 
constructively of record, see Bell v. Derwinski, 2 Vet. 
App. 611 (1992), to determine whether, hypothetically, a 
total-disability rating could have been assigned then.

After examining the intent of Congress in amending section 
1318 to include the entitled-to-receive language, VA amended 
38 C.F.R. § 3.22 to preclude the hypothetical total-
disability rating created by Green and Wingo.  See 65 Fed. 
Reg. 3388 (Jan. 21, 2000).  The amendment provides as 
follows:

For purposes of this section, "entitled 
to receive" means that at the time of 
death, the veteran had service-connected 
disability rated totally disabling by VA 
but was not receiving compensation 
because: 

(1) VA was paying the compensation 
to the veteran's dependents; 

(2) VA was withholding the 
compensation under authority of 38 
U.S.C. § 5314 to offset an 
indebtedness of the veteran; 

(3) The veteran had applied for 
compensation but had not received 
total disability compensation due 
solely to clear and unmistakable 
error in a VA decision concerning 
the issue of service connection, 
disability evaluation, or effective 
date; 

(4) The veteran had not waived 
retired or retirement pay in order 
to receive compensation; 

(5) VA was withholding payments 
under the provisions of 10 U.S.C. 
1174(h)(2); 

(6) VA was withholding payments 
because the veteran's whereabouts 
was unknown, but the veteran was 
otherwise entitled to continued 
payments based on a total service-
connected disability rating; or 

(7) VA was withholding payments 
under 38 U.S.C. 5308 but determines 
that benefits were payable under 38 
U.S.C. 5309.

38 C.F.R. § 3.22(b) (2003).  

The United States Court of Appeals for the Federal Circuit 
found the 2003 amendment to section 3.22(b) to be a 
reasonable interpretation of the entitled-to-receive language 
of 38 U.S.C.A. § 1318(b).  Nat'l Org. of Veterans' Advocates 
v. Sec'y of Veterans Affairs, 314 F.3d 1373 (2003).

The Board acknowledges that the amendment to 38 C.F.R. 
§ 3.22, interpreting the entitled-to-receive language of 
38 U.S.C.A. § 1318(b), was adopted during the course of this 
appeal.  Generally, when the law changes after a claim is 
filed but before it is finally adjudicated, the version most 
favorable to the claimant applies.  However, 38 U.S.C.A. 
§ 1318, has not changed.  Rather, the interpretation by the 
United States Court of Appeals for Veterans Claims has been 
rendered void by the amendment to 38 C.F.R. § 3.22, and the 
approval of that amendment by the Court of Appeals for the 
Federal Circuit.  Thus, the general rule does not apply.  
Simply put, Congress never authorized VA to establish 
entitlement to dependency and indemnity compensation on a 
"hypothetical basis," and any regulatory effort to do so is 
void ab initio.

Since the veteran was not service connected for any 
disability at the time of his death, it follows that it has 
not been shown that he was in receipt of, or would have been 
entitled to receive, compensation at the time of death for a 
service connected disablement that was continuously rated 
totally disabling by a schedular or unemployability rating 
either from the date of the veteran's discharge or release 
from active duty for a period of not less than 5 years 
immediately preceding death, or for a period of 10 or more 
years immediately preceding death, the appellant's claim for 
entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318 is without legal merit, and, therefore is 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§ 1318 is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



